Citation Nr: 0111362	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asbestosis.

2.  Entitlement to service connection for arthritis, claimed 
as rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967,

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was remanded by the Board in July 1997 and October 
1998 for further development.  One of the issues initially 
certified on appeal was service connection for rheumatoid 
factor.  However, based on the veteran's statements, 
testimony and medical evidence the Board is of the opinion 
that the issues is more appropriately phrased as entitlement 
to service connection for arthritis, claimed as rheumatoid 
arthritis. 

The Board notes that the supplemental statement of the cases 
in October 1999 and March 2000 listed the issue as whether 
new and material evidence had been submitted to reopen a 
claim for rheumatoid arthritis.  However, this claim has 
remained open and any decision is based on a de novo review 
of the record. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

On an addendum to a VA examination in September 1997, the VA 
examiner noted a chest x-ray was normal and there was no 
evidence of asbestos related disease or pleural 
calcification.  It was the examiner's opinion that the mild 
pulmonary defect was due to the veteran's history of 
cigarette smoking, as there was no evidence of chest x-ray or 
pulmonary function testing of asbestosis.  In November 1999, 
A. H. A., M.D., stated the veteran was exposed to asbestos 
while in service firing furnace heaters that were coated with 
asbestosis and that the veteran was exposed to asbestos while 
enroute to Vietnam aboard the ship General Leroy Eltenge in 
September 1966, a period of approximately 30 days.  Dr. A. 
indicated asbestosis had been confirmed by x-rays.  It was 
his medical opinion that the veteran's asbestosis had begun 
during his military service.  He stated that asbestos begins 
10 to 20 years after the onset of exposure.

In response to an October 1998 remand, a VA examination was 
conducted in April 1999.  Following the examination, the 
examiner rendered an opinion that the disability the veteran 
now had began in 1964 and it was as least as likely as not 
that this disability underwent a chronic increase in severity 
beyond normal progression during service.  However, the 
examiner did not include the complete rational on which the 
opinion was based as requested by the Board.

Accordingly, the case is REMANDED for the following actions:


1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since service which that are not already 
on file.  The RO should request Dr. A. H. 
A. to furnish the chest x-ray films on 
which the diagnosis of asbestosis is based 
per his November 1999 statements. 

2.  The RO should arrange for a VA 
examination by a board of two specialists 
in lung disorders to determine the 
presence and etiology of any lung 
disorder, including the reported 
asbestosis.  The claims folder and a copy 
of this remand must be made available to 
the examiner to review in conjunction with 
the examination.  The examiners are asked 
to indicate in the examination report that 
he or she has examined the claims folder.  
In addition to chest x-rays and pulmonary 
function testing, any other testing deemed 
necessary should be performed.  It is 
requested that the examiners obtain a 
detailed history of inservice and 
postservice exposure to asbestosis.  
Following the examination it is requested 
that the board indicate whether the 
veteran has asbestosis.  

If a lung disorder is disganosed, to 
include asbestosis, it is requested that 
the board render an opinion as to whether 
it is as likely as not that the lung 
disoder, to include asbestosis, is related 
to service.  The examiners' attention is 
directed to the several medical opinions 
on record, to include the November 1999 
statement from Dr. A.  A complete rational 
for any opinion expressed should be 
include in the report. 

3.  The RO should forward the claims 
folder to the VA physician who conducted 
the April 1999 VA examination for an 
addendum.  In the addendum it is requested 
that the examiner provide the rational for 
the opinion that the disability the 
veteran now had began in 1964 and it was 
as least as likely as not that the current 
disorder underwent a chronic increase in 
severity beyond normal progression during 
service.  He should be asked to identify 
the current disorder.  

4.  If the examiner who conducted the 
April 1999 VA examination is unavailable, 
examination should be performed by an 
orthopedist in order to determine the 
nature and etiology of any arthritic 
disability.  All testing and any 
additional specialized examinations 
deemed necessary should be performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when any 
disability diagnosed was initially 
clinically manifested?  If manifested 
prior to service, whether it is as likely 
as not that the disability underwent a 
chronic increase in severity beyond 
normal progression during service.  The 
examiner's attention is directed to the 
medical statement from N. E. C., M. D., 
dated on November 22, 1965.  A complete 
rational for any opinion expressed must 
be included in the examination report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




